Case 3:06-bk-30009-MFW Doc 4855-12 Filed 07/20/21 Entered 07/20/21 12:07:04
                  Desc Exhibit Forthwith Subpoena Page 1 of 3



         UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                        BANKRUPTCY DIVISION



                               COMPLAINT

   FOR CIVIL RACKETEERING, CIVIL VIOLATIONS OF THE CRIMINALLY
 INFLUENCED AND CORRUPT ORGANIZATIONS ACT, FOR DEPRIVATION OF
    CIVIL RIGHTS UNDER THE COLOR OF LAW AND FOR OTHER RELIEF




                              EXHIBIT 12

         VIAAG’s November 21, 2011, Forthwith Subpoena
Case
Case 3:06-bk-30009-MFW   Doc3485-1
     3:06-bk-30009-JKF Doc     4855-12 Filed
                                          Filed 07/20/21 Entered
                                              12/05/11     Entered  07/20/21
                                                                  12/05/11   12:07:04
                                                                           15:24:39
                  Desc Exhibit Forthwith Subpoena     Page
                     Desc Exhibit A - Subpoena Page 1 of 2  2 of 3
Case
Case 3:06-bk-30009-MFW   Doc3485-1
     3:06-bk-30009-JKF Doc     4855-12 Filed
                                          Filed 07/20/21 Entered
                                              12/05/11     Entered  07/20/21
                                                                  12/05/11   12:07:04
                                                                           15:24:39
                  Desc Exhibit Forthwith Subpoena     Page
                     Desc Exhibit A - Subpoena Page 2 of 2  3 of 3
